DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 10, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCormick (USPGPUB 2017/0064511—hereinafter “McCormick”)
Claims 1, 17 and 18 are directed to a method, an electronic device and a non-transitory computer readable storage medium, respectively. Claims 1, 17 and 18 recite the same invention in different statutory formats and thus are considered together below.
As to Claims 1, 17 and 18, McCormick teaches a method comprising: 
at an electronic device in communication with one or more wireless antenna, a display generation component, and one or more input devices (See Figs. 5 and 8 and Pg. 2, ¶ 26 – “client computing device 100, which may be implemented by a desktop or laptop computer, a smartphone, a tablet, a wearable computing device, a dedicated hardware scanning device, or any other computing device capable of implementing the listed components.”): 
while displaying, via the display generation component, a respective user interface for inputting an identifier for a remote locator object (Pg. 6, ¶ 45 – “FIG. 5 shows a selection and editing screen 500. A user may select a "find" icon 501 to select a particular device to track, register, edit, or perform other functions upon.” (Emphasis added); Pg. 6, ¶ 48 – “a user that attaches a tracker to a set of keys may wish to change the name of the tracker to "Keys" and may take a photo of them to display next to the name of the tracker.” ), wherein the respective user interface includes a representation of a first portion of the identifier (Fig. 9 at 901 and Pg. 6, ¶’s 49 and 51) and a representation of a second portion of the identifier (Fig. 9 at “Device Name 1” and Pg. 6, ¶’s 49 and 51), receiving, via the one or more input devices, a respective input (Pg. 6, ¶ 51 and Pg. 9, ¶ 66 – “Processor-based system 1600 may include processors 1601, a memory 1603, and storage 1608 that communicate with each other, and with other components, via a bus 1640. The bus 1640 may also link a display 1632 (e.g., touch screen display), one or more input devices 1633 (which may, for example, include a keypad, a keyboard, a mouse, a stylus, etc.)”); and 
in response to receiving the respective input: 
in accordance with a determination that the respective input corresponds to selection of the representation of the first portion of the identifier, displaying, via the display generation component, a first user interface for selecting a graphic for the first portion of the identifier (Pg. 6, ¶ 51 – “to change the photo 1103”); and 
in accordance with a determination that the respective input corresponds to selection of the representation of the second portion of the identifier, displaying, via the display generation component, a second user interface for selecting one or more text characters for the second portion of the identifier (Pg. 6, ¶ 48 – “FIG. 8 shows a device naming screen 800 highlighting a device name 801. An explanation screen 802 describes a feature of being able to edit the name of a device.”).
As to Claim 2, McCormick teaches that the first user interface is displayed in a first portion of the respective user interface, and the second user interface is displayed in the first portion of the respective user interface (See Figs. 5-11; note smartphone screen where the first user interface and the second user interface are displayed in the “first portion”).
As to Claim 9, McCormick teaches that the respective user interface is displayed in response to selection of a respective option included in a respective user interface element, the respective option corresponding to a request to provide a non-predefined identifier for the remote locator object, and the respective user interface element further includes a plurality of options for selecting from a plurality of predefined options for the second portion of the identifier for the remote locator object (Pg. 6, ¶ 45 – “editing a name or a photo of a tracker device…A user may select a “find” icon 501 to select a particular device to…edit”).
As to Claim 10, McCormick teaches that the respective user interface is displayed in response to selection of a selectable option displayed in a user interface associated with the remote locator object (See Fig. 5 and Pg. 6, ¶’s 44-45).
As to Claim 12, McCormick teaches displaying, via the display generation component, a map user interface that includes a representation of a map that indicates locations of one or more objects (See Figs. 12-14), including the remote locator object (Fig. 13 at 1301), wherein the map user interface includes the representation of the first portion of the identifier of the remote locator object displayed at a location on the representation of the map that corresponds to a current location of the remote locator object (See Fig. 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCormick in view of Gutierrez et al. (USPGPUB 2014/0173439—hereinafter “Gutierrez”).
As to Claim 3, McCormick fails to teach that the respective user interface includes a respective user interface element for selecting from a plurality of predefined options for the second portion of the identifier for the remote locator object, the method further comprising: in response to receiving the respective input, and in accordance with a determination that the respective input is directed to the respective user interface element: in accordance with a determination that the respective input corresponds to a request to select a first respective predefined option of the plurality of predefined options for the second portion for the identifier, displaying: a first graphic in the representation of the first portion of the identifier that corresponds to the first respective predefined option; and first text corresponding to the first respective predefined option in the representation of the second portion of the identifier; and in accordance with a determination that the respective input corresponds to a request to select a second respective predefined option of the plurality of predefined options for the second portion of the identifier, displaying: a second graphic, different from the first graphic, in the representation of the first portion of the identifier that corresponds to the second respective predefined option; and second text corresponding to the second respective predefined option in the representation of the second portion of the identifier, wherein the second text is different from the first text. Examiner cites Gutierrez to teach a user interface including a respective user interface element for selecting from a plurality of predefined options for the second portion of the identifier for the remote locator object (Fig. 12C a 1208 and Fig. 18 at 1660), the method further comprising: in response to receiving the respective input, and in accordance with a determination that the respective input is directed to the respective user interface element: in accordance with a determination that the respective input corresponds to a request to select a first respective predefined option of the plurality of predefined options for the second portion for the identifier, displaying: a first graphic in the representation of the first portion of the identifier that corresponds to the first respective predefined option (Fig. 12C at 1208 and Fig. 18 at 1660); and first text corresponding to the first respective predefined option in the representation of the second portion of the identifier (Fig. 18 at 1676); and in accordance with a determination that the respective input corresponds to a request to select a second respective predefined option of the plurality of predefined options for the second portion of the identifier, displaying: a second graphic, different from the first graphic, in the representation of the first portion of the identifier that corresponds to the second respective predefined option (Fig. 20 at 1668); and second text corresponding to the second respective predefined option in the representation of the second portion of the identifier, wherein the second text is different from the first text (Fig. 11A; note different texts of 1103A-1103D). At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate the above method taught by Gutierrez, in the method taught by McCormick, in order to quickly modify identifiers.
As to Claim 4, McCormick, as modified by Gutierrez, teaches that the first text corresponding to the first respective predefined option in the representation of the second portion of the identifier are displayed concurrently with text that is selected based on a name of a user of the electronic device (Gutierrez, Fig. 17 at 1640 and Fig. 18 at 1676), and the second text corresponding to the second respective predefined option in the representation of the second portion of the identifier are displayed concurrently with the text that is selected based on the name of the user of the electronic device (Gutierrez, Fig. 17 at 1640 and Fig. 18 at 1676).
As to Claim 8, McCormick fails to teach that the respective user interface includes a respective user interface element for selecting from a plurality of predefined options for the identifier for the remote locator object, the method further comprising: in response to receiving the respective input, and in accordance with a determination that the respective input is directed to the respective user interface element: in accordance with a determination that the respective input corresponds to a request to select a first respective predefined option of the plurality of predefined options for the second portion of the identifier, displaying, in the respective user interface, first text corresponding to the first respective predefined option in the representation of the second portion of the identifier appended to a name of a user of the electronic device; and in accordance with a determination that the respective input corresponds to a request to select a second respective predefined option of the plurality of predefined options for the second portion of the identifier, displaying, in the respective user interface, second text corresponding to the second respective predefined option in the representation of the second portion of the identifier appended to the name of the user of the electronic device, wherein the second text is different from the first text.  Examiner cites Gutierrez to teach a user interface including a respective user interface element for selecting from a plurality of predefined options for the identifier for the remote locator object (Fig. 20 at 1668), the method further comprising: in response to receiving the respective input, and in accordance with a determination that the respective input is directed to the respective user interface element: in accordance with a determination that the respective input corresponds to a request to select a first respective predefined option of the plurality of predefined options for the second portion of the identifier, displaying, in the respective user interface, first text corresponding to the first respective predefined option in the representation of the second portion of the identifier appended to a name of a user of the electronic device (Fig. 11A and 11B at 1103A-1103D, note texts and Fig. 17 at 1640); and in accordance with a determination that the respective input corresponds to a request to select a second respective predefined option of the plurality of predefined options for the second portion of the identifier, displaying, in the respective user interface, second text corresponding to the second respective predefined option in the representation of the second portion of the identifier appended to the name of the user of the electronic device, wherein the second text is different from the first text (Fig. 11A; note different texts of 1103A-1103D). At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate the above method taught by Gutierrez, in the method taught by McCormick, in order to quickly modify identifiers.

Claim(s) 5-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCormick.
As to Claim 5, McCormick fails to teach that the first user interface includes a soft emoji keyboard for selecting the graphic for the first portion of the identifier. Examiner takes Official Notice that soft emoji keyboards are well-known in the art. At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate a soft emoji keyboard in the electronic device taught by McCormick, in order to quickly input the desired identifiers.
As to Claim 6, McCormick fails to teach that the second user interface includes a text keyboard for selecting the one or more text characters for the second portion of the identifier. Examiner takes Official Notice that soft text keyboards are well-known in the art. At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate a text emoji keyboard in the electronic device taught by McCormick, in order to quickly input the desired identifiers.
As to Claim 7, McCormick fails to teach that the second user interface includes a selectable option that is selectable to transition from the second user interface to the first user interface, and the first user interface does not include a selectable option that is selectable to transition from the first user interface to the second user interface. However, the specification shows no apparent benefits in having the second user interface including a selectable option to transition from a second user interface and not providing the first user interface with a selectable option to transition from the first user interface to the second user interface. Therefore, whether to provide a selectable option for the user interfaces is clearly a design choice based on the specific requirement of the claim. Furthermore, at the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate a selectable option to switch between interfaces in one user interface and not include the selectable option in another user interface, since this is a matter of design choice and a user may customize the interface in any number of combinations.
As to Claim 11, McCormick fails to teach that in response to receiving the respective input: in accordance with the determination that the respective input corresponds to selection of the representation of the first portion of the identifier, visually distinguishing the representation of the first portion of the identifier from the representation of the second portion of the identifier; and in accordance with the determination that the respective input corresponds to selection of the representation of the second portion of the identifier, visually distinguishing the representation of the second portion of the identifier from the representation of the first portion of the identifier. Examiner takes Official Notice that visually distinguishing portions in GUI is well known in the art. At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate the ability to visually distinguish (i.e. by highlighting, flashing, emphasizing, etc.) one portion from the other in the method taught by McCormick, in order to allow the user to easily differentiate between the two portions.
Claim(s) 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCormick in view of Daoura et al. (USPGPUB 2019/0103012—hereinafter “Daoura”).
As to Claim 13, McCormick teaches displaying, via the display generation component, a map user interface that includes a representation of a map that indicates locations of one or more objects (See Figs. 12-14), including the remote locator object (Fig. 13 at 1301), wherein: and in accordance with a determination that the plurality of objects do not satisfy the one or more criteria, the map user interface includes the first representation of the first object and the second representation of the second object (See Fig. 13). McCormick, however, fails to teach that in accordance with a determination that a plurality of objects, including a first object and a second object, satisfy one or more criteria, the map user interface includes a respective representation of the plurality of objects without including a first representation of the first object and a second representation of the second object. Examiner cites Daoura to teach a map user interface including a respective representation of a plurality of objects without including a first representation of the first object and a second representation of the second object (See Fig. 17 at 402 and 404 and Pg. 9, ¶ 104).  At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate a map user interface, as taught by Daoura, in the method taught by McCormick, in order to track groups of objects an to provide a general map of the radio field around the control device (Daoura, Pg. 9, ¶ 104).
As to Claim 14, McCormick teaches that the one or more criteria include a criterion that is satisfied when the plurality of objects are within a threshold distance of a respective electronic device (See Fig. 12 and Pg. 6, ¶ 51).
As to Claim 15, McCormick teaches that the one or more criteria include a criterion that is satisfied when the plurality of objects are in wireless communication with a respective electronic device (Pg. 8, ¶ 60 – “’SensitivityRSSI’ is a parameter regarding the minimum signal strength required before device is `visible` to user and qualified as a Sighting.” While not every RSSI value ensures a communication, it is obvious to select the RSSI value such that communication is possible (e.g. to allow the tracking device to be controlled. ).
As to Claim 16, McCormick, as modified by Daoura, teaches that while displaying the respective representation of the plurality of objects in the map user interface (Daoura, Fig. 17 at 402/404), receiving, via the one or more input devices, selection of the respective representation of the plurality of objects; and in response to receiving the selection of the respective representation of the plurality of objects, displaying, in the map user interface, the first representation of the first object and the second representation of the second object (McCormick, Figs. 12-13).


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762. The examiner can normally be reached Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY AMADIZ/Primary Examiner, Art Unit 2694